DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1-17 and 19-20.
	Claims 1, 9 and 17 are amended.
	Claim 18 is cancelled.
	Claims 1-17 and 19-20 are examined as follow:

Claim Objections
Claims 1-17 and 19-20 are objected to because of the following informalities:  
In claim 1, 9 and 17: 
The limitation “electrode wire”, should change to “an electrode wire”.
The limitation “run-in wire speed”, should change to “a run-in wire speed”.
The limitation “triggering event”, should change to “a triggering event”.
The limitation “setpoint wire speed”, should change to “a setpoint wire speed”.
The limitation “welding arc ignition”, should change to “the welding arc ignites”.
Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al (US20150251275A1 previously cited), in view of Hongu et al (US5168144 previously cited).
Regarding claim 1, Denney discloses a wire feeding system (system #1400, fig. 14), comprising: 
a wire feed motor [refer to Denney Par.0155 cited: “…a wire feeding motor in the wire feeder…”] to advance electrode wire (resistive filler wire #140, fig. 14) to a welding torch (contact tube #160, fig. 14); 
a temperature monitor (thermal sensor #1410 and sensing and control unit #195, fig. 14) configured to 
determine a temperature (refer as “temperature of the wire #140” in Par.0150) of the electrode wire (resistive filler wire #140, fig. 14) based on one or both of a temperature measurement (refer as “temperature of the wire #140” in Par.0150) and a thermal model (noted: it can be any thermal model even the temperature measurement itself) that models a temperature change in the electrode wire over time (note: “monitoring the temperature” is a model of “a temperature change in the electrode wire over time”) based on one or more characteristics of the electrode wire [refer to Par.0141 cited: “…The CPU /controller 1230 can determine the desired operational parameters in any number of ways, including using a lookup table, In such an embodiment, the CPU /controller 1230 utilizes the input data, for example, wire feed speed, wire diameter and wire type to determine the desired current level for the output (to appropriately heat the wire 140) and the threshold voltage or power level (or the acceptable operating range of voltage or power). This is because the needed current to heat the wire 140 to the appropriate temperature will be based on at least the input parameters…”]; and 
The controller also controls the wire feeder to either reduce wire feed speed or stop the advancement of the filler wire…”] to control a wire speed (refer to “wire feed speed” in Par.0006) for application while the electrode wire (resistive filler wire #140, fig. 14) is advancing toward a workpiece (workpiece #115, fig. 14).

    PNG
    media_image1.png
    419
    633
    media_image1.png
    Greyscale

Denney does not disclose the controlling comprises: 
setting the wire speed to run-in wire speed after triggering event and before a welding arc ignites, wherein the run-in wire speed is determined based on the temperature of the electrode wire; and setting the wire speed to setpoint wire speed after welding arc ignition.
Hongu discloses setting the wire speed (refer to “welding wire feed quantity” in Col 1 line 56 – Col 2 line 11) to run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) after triggering event (examiner note: when the system start up or when the welding end and the wire tip start cooling) and before a welding arc ignites (refer to “cooled” wire tip in Col 2 line 12-27), wherein the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) is determined based on the temperature of the electrode wire (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27); and setting the wire speed to setpoint wire speed after welding arc ignition (refer as “red hot” wire tip in Col 2 line 12-27) [refer to Hongu Col 1 line 56 - Col 2 line 27 cited: “…according to one preferred embodiment of the present invention, there is provided an arc welding power apparatus, which includes a starting signal generator, a discriminating means for discriminating the flow of current between the welding wire and the mother material, a circuit for measuring a given period from a welding completion, a first welding wire feed quantity setter for setting a first welding wire feeding quantity, a second welding wire feed quantity setter for setting the second welding wire feeding quantity, a third welding wire feed quantity setter for setting a third welding wire feed quantity, a first switching element for feeding the above described first welding wire feed quantity to a welding wire feed motor driving circuit, a second switching element for feeding the above described second welding wire feed quantity to the above described welding wire feed motor driving circuit, a third switching element for feeding the above described third welding wire feed quantity to the above described welding wire feed motor driving circuit, a switching element selecting circuit for selecting any one of the above described first switching element, the second switching element and the third switching element……In the present invention, the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled. A better arc start performance is obtained in a condition where the welding wire tip end portion has been cooled, and in a condition where the welding wire tip end portion has been red heated, thus realizing a reduction in the overall welding operation time…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney system with the controlling comprises: setting the wire speed to run-in wire speed after triggering event and before a welding arc ignites, wherein the run-in wire speed is determined based on the temperature of the electrode wire; and setting the wire speed to setpoint wire speed after welding arc ignition, as taught by Hongu, in order to provide the benefit of reducing the overall welding [refer to Hongu Col 2 line 26-27 cited: “…realizing a reduction in the overall welding operation time…”].

Regarding claim 2, the modification of Denney and Hongu discloses substantially all features set forth in claim 1, including the limitation of “the motor controller is configured to select the run-in wire speed” in claim 2, However, Denney does not explicitly disclose it is based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed.
However, Hongu discloses select the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) based on a proportional relationship between the temperature (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27) of the electrode wire and the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11). (Examiner note: since such limitation of “based on” is inherently having some kind proportional relationship between the temperature of the electrode wire and the run-in wire speed, even if it is a 1 to 1 ration relationship it is still on type of “a proportional relationship”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the motor controller is configured to select the run-in wire speed based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 3, the modification of Denney and Hongu discloses substantially all features set forth in claim 2, Denney does not disclose the proportional relationship comprises discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld. 
	Hongu discloses the proportional relationship comprises discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld (Col. 4, lines 5-28: the switching element selecting circuit 14 selects the appropriate model of wire feed rate based on a predetermined elapsed time from welding completion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the proportional relationship comprising discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld, as taught by Hongu, in order to provides see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

Regarding claim 4, the modification of Denney and Hongu discloses substantially all features set forth in claim 2, Denney does not disclose the proportional relationship comprises a continuous decrease in the run-in wire speed as an elapsed time following an end of a weld increases during a time period following the end of the weld.
	Hongu discloses the proportional relationship comprises a decrease in the run-in wire speed as an elapsed time following an end of a weld increases during a time period following the end of the weld [refer to Hongu, Col. 2, lines 12-21 cited: “...the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled.’’].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denney’s system to include proportional relationship to disclose the proportional relationship comprises a continuous decrease in the run-in wire speed as an elapsed time following an end of a weld increases during a time period following the end of the weld, as taught by Hungu, in order to provides for “a better arc start performance is obtained in a condition where the welding wire tip end portion has been cooled, and in a condition where the welding wire tip end portion has as cited by Hongu: Col. 2, lines 21-26].

	Regarding claim 5, the modification of Denney and Hongu discloses substantially all features set forth in claim 1, Denney does not disclose the motor controller is configured to: determine an upper limit of the run-in wire speed corresponding to an upper temperature threshold of the electrode wire; and decrease the run-in wire speed from the upper limit as time progresses following a first weld until an arc is initiated for a second weld or a lower limit of the run-in wire speed is reached. 
	Hongu discloses the motor controller (welding wire feed motor driving circuit 11, Fig. 1) is configured to: 
	determine an upper limit of the run-in wire speed corresponding to an upper temperature threshold of the electrode wire [refer to Hongu, Col. 2, lines 18-21 cited: “When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled."', i.e., “wire feed speed is made faster’’ equates to motor controller determining and “red hot equates to upper temperature threshold with corresponding upper limit of the run-in wire speed]; and 
	decrease the run-in wire speed from the upper limit as time progresses following a first weld [refer to Hongu, Col. 2, lines 12-21 cited: “...the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled.’’] until an arc is initiated for a second weld (refer to Hongu, Col. 4, lines 8-28: the three switching element feed models with associated wire feed rate are initiated during arc initiation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between run-in wire speed and electrode temperature of Denney’ system to include to determine an upper limit of the run-in wire speed corresponding to an upper temperature threshold of the electrode wire; and decrease the run-in wire speed from the upper limit as time progresses following a first weld until an arc is initiated for a second weld or a lower limit of the run-in wire speed is reached, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (refer to Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 6, the modification of Denney and Hongu discloses substantially all features set forth in claim 1, Denney does not disclose the motor controller is configured to determine a lower limit of the run-in wire speed corresponding to at least one of a lower temperature threshold or a threshold elapsed time following a previous weld. 
	Hongu discloses the motor controller (welding wire feed motor driving circuit 11, Fig. 1) is configured to determine a lower limit of the run-in wire speed corresponding to at least one of a lower temperature threshold [refer to Hongu, Col. 2, lines 18-21 cited: “When the welding wire tip end portion has been cooled, the feed speed of the welding wire is made slower that when the welding wire is steady during welding."', i.e., “wire feed speed is made slower” equates to motor controller determining and “cooled” equates to lower temperature threshold with corresponding lower limit of the run-in wire speed]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between run-in wire speed and electrode temperature of Denney’s system to include to determine a lower limit of the run-in wire speed corresponding to an lower temperature threshold of the electrode wire, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (refer to Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 7, the modification of Denney and Hongu discloses substantially all features set forth in claim 1, Denney further discloses a temperature sensor (thermal sensor #1410, fig. 14) configured to measure the temperature of at least one of the electrode wire or a component in thermal communication with the electrode wire, the temperature sensor (thermal sensor #1410, fig. 14) comprising at least one of an infrared optical temperature sensor, a thermocouple, or a thermistor [refer to Denney Par.0150 cited: “…a thermal sensor 1410 is utilized to monitor the temperature of the wire 140. The thermal sensor 1410 can be of any known type capable of detecting the temperature of the wire 140. The sensor 1410 can make contact with the wire 140 or can be coupled to the tip 160 so as to detect the temperature of the wire. In a further exemplary embodiment of the present invention, the sensor 1410 is a type which uses a laser or infrared beam which is capable of detecting the temperature of a small object--such as the diameter of a filler wire--without contacting the wire 140. In such an embodiment the sensor 1410 is positioned such that the temperature of the wire 140 can be detected at the stick out of the wire 140--that is at some point between the end of the tip 160 and the weld puddle. The sensor 1410 should also be positioned such that the sensor 1410 for the wire 140 does not sense the weld puddle temperature. …”].

	Regarding claim 8, the modification of Denney and Hongu discloses substantially all features set forth in claim 1, Denney further discloses the temperature sensor (thermal sensor #1410, Fig. 14) is configured to communicate the temperature measurement (refer to “temperature of the wire #140, fig. 14) to the temperature monitor (sensing and control unit #195, Fig. 14) via at least one of a wired communication or a wireless communication (refer to Denney, Fig. 14 for connectivity between thermal sensor #1410 and sensing and control unit #195), the temperature monitor (thermal sensor #1410 and sensing and control unit #195, fig. 14) to apply the thermal model (noted: it can be any thermal model even the temperature measurement itself) to the temperature measurement to determine the temperature of the electrode wire (refer to “temperature of the wire #140, fig. 14).

	Regarding claim 9, Denney discloses a welding-type system (system #1400, fig. 14), comprising: 
	a wire feed motor [refer to Denney Par.0155 cited: “…a wire feeding motor in the wire feeder…”] to advance electrode wire (resistive filler wire #140, fig. 14) to a welding torch (contact tube #160, fig. 14); 
hot wire power supply #170, fig. 14) to provide welding-type power (refer to the “+” and “-“ power connected to contact tube #160 and workpiece #115, fig. 14) to the welding torch (contact tube #160, fig. 14);
	a temperature monitor (thermal sensor #1410 and sensing and control unit #195, fig. 14) configured toPage 3 of 15APPLICATION NO. 15/419,519 (ATTORNEY DOCKET No. 60620US02) 
	REPLY TO OFFICE ACTION OF Nov. 16, 2020determine a temperature (refer as “temperature of the wire #140” in Par.0150) of the electrode wire (resistive filler wire #140, fig. 14) based on one or both of a temperature measurement (refer as “temperature of the wire #140” in Par.0150) and a thermal model (noted: it can be any thermal model even the temperature measurement itself) that models a temperature change in the electrode wire over time (note: “monitoring the temperature” is a model of “a temperature change in the electrode wire over time”) based on one or more characteristics of the electrode wire [refer to Par.0141 cited: “…The CPU /controller 1230 can determine the desired operational parameters in any number of ways, including using a lookup table, In such an embodiment, the CPU /controller 1230 utilizes the input data, for example, wire feed speed, wire diameter and wire type to determine the desired current level for the output (to appropriately heat the wire 140) and the threshold voltage or power level (or the acceptable operating range of voltage or power). This is because the needed current to heat the wire 140 to the appropriate temperature will be based on at least the input parameters…”]; and
a motor controller [refer to Denney Par.0006 cited: “…The controller also controls the wire feeder to either reduce wire feed speed or stop the advancement of the filler wire…”] configured to control a wire speed (refer to “wire feed speed” in Par.0006) for application while the electrode wire (resistive filler wire #140, fig. 14) is advancing toward a workpiece (workpiece #115, fig. 14).

    PNG
    media_image1.png
    419
    633
    media_image1.png
    Greyscale

Denney does not disclose the controlling comprises: setting the wire speed to run-in wire speed after triggering event and before a welding arc ignites, wherein the run-in wire speed is determined based on the temperature of the electrode wire; and setting the wire speed to setpoint wire speed after welding arc ignition.
Hongu discloses setting the wire speed (refer to “welding wire feed quantity” in Col 1 line 56 – Col 2 line 11) to run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) after triggering event (examiner note: when welding end and wire tip start cooling) and before a welding arc ignites (refer to “cooled” wire tip in Col 2 line 12-27), wherein the run-in wire speed is determined based on the temperature of the electrode wire (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27); and setting the wire speed to setpoint wire speed after welding arc ignition (refer as “red hot” wire tip in Col 2 line 12-27) [refer to Hongu Col 1 line 56 - Col 2 line 27 cited: “…In accomplishing these and other objects, according to one preferred embodiment of the present invention, there is provided an arc welding power apparatus, which includes a starting signal generator, a discriminating means for discriminating the flow of current between the welding wire and the mother material, a circuit for measuring a given period from a welding completion, a first welding wire feed quantity setter for setting a first welding wire feeding quantity, a second welding wire feed quantity setter for setting the second welding wire feeding quantity, a third welding wire feed quantity setter for setting a third welding wire feed quantity, a first switching element for feeding the above described first welding wire feed quantity to a welding wire feed motor driving circuit, a second switching element for feeding the above described second welding wire feed quantity to the above described welding wire feed motor driving circuit, a third switching element for feeding the above described third welding wire feed quantity to the above described welding wire feed motor driving circuit, a switching element selecting circuit for selecting any one of the above described first switching element, the second switching element and the third switching element…In the present invention, the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled. A better arc start performance is obtained in a condition where the welding wire tip end portion has been cooled, and in a condition where the welding wire tip end portion has been red heated, thus realizing a reduction in the overall welding operation time…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney system with the controlling realizing a reduction in the overall welding operation time…”]

Regarding claim 10, the modification of Denney and Hongu discloses substantially all features set forth in claim 9, including the limitation of “the motor controller is configured to select the run-in wire speed” in claim 10, However, Denney does not explicitly disclose it is based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed.
However, Hongu discloses select the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) based on a proportional relationship between the temperature (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27) of the electrode wire and the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11). (Examiner note: since such limitation of “based on” is inherently having some kind proportional relationship between the temperature of the electrode wire and the run-in wire speed, even if it is a 1 to 1 ration relationship it is still on type of “a proportional relationship”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the motor controller is configured to select the run-in wire speed based on a proportional relationship see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 11, the modification of Denney and Hongu discloses substantially all features set forth in claim 10, Denney does not disclose the proportional relationship comprises discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld. 
	Hongu discloses the proportional relationship comprises discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld (Col. 4, lines 5-28: the switching element selecting circuit 14 selects the appropriate model of wire feed rate based on a predetermined elapsed time from welding completion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the proportional relationship comprising discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

Regarding claim 12, the modification of Denney and Hongu discloses substantially all features set forth in claim 10, Denney does not disclose the proportional relationship 
	Hongu discloses the proportional relationship comprises a decrease in the run-in wire speed as an elapsed time following an end of a weld increases during a time period following the end of the weld [refer to Hongu, Col. 2, lines 12-21 cited: “...the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled.’’].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denney’s system to include proportional relationship to disclose the proportional relationship comprises a continuous decrease in the run-in wire speed as an elapsed time following an end of a weld increases during a time period following the end of the weld, as taught by Hungu, in order to provides for “a better arc start performance is obtained in a condition where the welding wire tip end portion has been cooled, and in a condition where the welding wire tip end portion has been red heated, thus realizing a reduction in the overall welding operation time" [as cited by Hongu: Col. 2, lines 21-26].

	Regarding claim 13, the modification of Denney and Hongu discloses substantially all features set forth in claim 9, Denney does not disclose the motor controller is configured to: determine an upper limit of the run-in wire speed corresponding to an upper 
	Hongu discloses the motor controller (welding wire feed motor driving circuit 11, Fig. 1) is configured to: 
	determine an upper limit of the run-in wire speed corresponding to an upper temperature threshold of the electrode wire [refer to Hongu, Col. 2, lines 18-21 cited: “When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled."', i.e., “wire feed speed is made faster’’ equates to motor controller determining and “red hot equates to upper temperature threshold with corresponding upper limit of the run-in wire speed]; and 
	decrease the run-in wire speed from the upper limit as time progresses following a first weld [refer to Hongu, Col. 2, lines 12-21 cited: “...the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled…’’] until an arc is initiated for a second weld (refer to Hongu, Col. 4, lines 8-28: the three switching element feed models with associated wire feed rate are initiated during arc initiation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between run-in wire speed and electrode temperature of Denney’ system to include to determine an upper limit of refer to Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 14, the modification of Denney and Hongu discloses substantially all features set forth in claim 9, Denney does not disclose the motor controller is configured to determine a lower limit of the run-in wire speed corresponding to at least one of a lower temperature threshold or a threshold elapsed time following a previous weld. 
	Hongu discloses the motor controller (welding wire feed motor driving circuit 11, Fig. 1) is configured to determine a lower limit of the run-in wire speed corresponding to at least one of a lower temperature threshold [refer to Hongu, Col. 2, lines 18-21 cited: “When the welding wire tip end portion has been cooled, the feed speed of the welding wire is made slower that when the welding wire is steady during welding."', i.e., “wire feed speed is made slower” equates to motor controller determining and “cooled” equates to lower temperature threshold with corresponding lower limit of the run-in wire speed]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between run-in wire speed and electrode temperature of Denney’s system to include to determine a lower limit of the run-in wire speed corresponding to an lower temperature threshold of the electrode wire, refer to Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 15, the modification of Denney and Hongu discloses substantially all features set forth in claim 9, Denney further discloses a temperature sensor (thermal sensor #1410, fig. 14) configured to measure the temperature of at least one of the electrode wire or a component in thermal communication with the electrode wire, the temperature sensor (thermal sensor #1410, fig. 14) comprising at least one of an infrared optical temperature sensor, a thermocouple, or a thermistor [refer to Denney Par.0150 cited: “…a thermal sensor 1410 is utilized to monitor the temperature of the wire 140. The thermal sensor 1410 can be of any known type capable of detecting the temperature of the wire 140. The sensor 1410 can make contact with the wire 140 or can be coupled to the tip 160 so as to detect the temperature of the wire. In a further exemplary embodiment of the present invention, the sensor 1410 is a type which uses a laser or infrared beam which is capable of detecting the temperature of a small object--such as the diameter of a filler wire--without contacting the wire 140. In such an embodiment the sensor 1410 is positioned such that the temperature of the wire 140 can be detected at the stick out of the wire 140--that is at some point between the end of the tip 160 and the weld puddle. The sensor 1410 should also be positioned such that the sensor 1410 for the wire 140 does not sense the weld puddle temperature. …”].

	Regarding claim 16, the modification of Denney and Hongu discloses substantially all features set forth in claim 9, Denney further discloses the temperature sensor thermal sensor #1410, Fig. 14) is configured to communicate the temperature measurement (refer to “temperature of the wire #140, fig. 14) to the temperature monitor (sensing and control unit #195, Fig. 14) via at least one of a wired communication or a wireless communication (refer to Denney, Fig. 14 for connectivity between thermal sensor #1410 and sensing and control unit #195), the temperature monitor (thermal sensor #1410 and sensing and control unit #195, fig. 14) to apply the thermal model (noted: it can be any thermal model even the temperature measurement itself) to the temperature measurement to determine the temperature of the electrode wire (refer to “temperature of the wire #140, fig. 14).

Regarding claim 17, Denney discloses a machine (system #1400, fig.14) comprising a control circuit (sensing and control unit #195, fig. 14):
determine a temperature (refer as “temperature of the wire #140” in Par.0150) of the electrode wire (resistive filler wire #140, fig. 14) based on one or both of a temperature measurement (refer as “temperature of the wire #140” in Par.0150) and a thermal model (noted: it can be any thermal model even the temperature measurement itself) that models a temperature change in the electrode wire over time (note: “monitoring the temperature” is a model of “a temperature change in the electrode wire over time”) based on one or more characteristics of the electrode wire [refer to Par.0141 cited: “…The CPU /controller 1230 can determine the desired operational parameters in any number of ways, including using a lookup table, In such an embodiment, the CPU /controller 1230 utilizes the input data, for example, wire feed speed, wire diameter and wire type to determine the desired current level for the output (to appropriately heat the wire 140) and the threshold voltage or power level (or the acceptable operating range of voltage or power). This is because the needed current to heat the wire 140 to the appropriate temperature will be based on at least the input parameters…”]; 
control [refer to Denney Par.0006 cited: “…The controller also controls the wire feeder to either reduce wire feed speed or stop the advancement of the filler wire…”] a wire speed (refer to “wire feed speed” in Par.0006), for application while the electrode wire (resistive filler wire #140, fig. 14) is advancing toward a workpiece (workpiece #115, fig. 14) wherein the controlling comprises: 
identifying a trigger actuation event (examiner note: start of welding system or when welding end and wire tip start cooling) at the welding torch (contact tube #160, fig. 14); and 
setting the wire speed (refer to “wire feed speed” in Par.0006) after the trigger actuation event (examiner note: start of welding system or when welding end and wire tip start cooling) and before a welding arc ignites (refer to “cooled” wire tip in Col 2 line 12-27) to run-in wire speed; 
Denney does not disclose a non-transitory machine readable medium comprising machine readable instructions executable by comprising a control circuit for causing the control circuit to, when the instructions are executed in the machine; wherein the run-in wire speed is determined based on the temperature of the electrode wire; in response to the arc ignition event, setting the wire speed to setpoint wire feed speed.
Hongu discloses wherein the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) is determined based on the temperature of the electrode wire (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27) (refer to  [refer to Hongu Col 1 line 56 - Col 2 line 27 cited: “…In accomplishing these and other objects, according to one preferred embodiment of the present invention, there is provided an arc welding power apparatus, which includes a starting signal generator, a discriminating means for discriminating the flow of current between the welding wire and the mother material, a circuit for measuring a given period from a welding completion, a first welding wire feed quantity setter for setting a first welding wire feeding quantity, a second welding wire feed quantity setter for setting the second welding wire feeding quantity, a third welding wire feed quantity setter for setting a third welding wire feed quantity, a first switching element for feeding the above described first welding wire feed quantity to a welding wire feed motor driving circuit, a second switching element for feeding the above described second welding wire feed quantity to the above described welding wire feed motor driving circuit, a third switching element for feeding the above described third welding wire feed quantity to the above described welding wire feed motor driving circuit, a switching element selecting circuit for selecting any one of the above described first switching element, the second switching element and the third switching element…In the present invention, the temperature of the welding wire tip end portion is monitored for the time period from the welding completion as described hereinabove. When the welding wire tip end portion has been cooled, the feed quantity of the welding wire is made slower than that when the welding wire feed speed is steady during welding. When the welding wire tip end portion is red hot, the feed speed of the welding wire is made faster than in a condition where the welding wire tip end portion has been cooled. A better arc start performance is obtained in a condition where the welding wire tip end portion has been cooled, and in a condition where the welding wire tip end portion has been red heated, thus realizing a reduction in the overall welding operation time…”]; 
identifying an arc ignition event (refer as “red hot” wire tip in Col 2 line 12-27); and 
refer as “red hot” wire tip in Col 2 line 12-27), setting the wire speed (refer to “wire feed speed” in Par.0006) to setpoint wire feed speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) [refer to Hongu Col 1 line 56 - Col 2 line 27].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s instruction to include the motor controller is configured to select the run-in wire speed based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it is well known to the person skilled in the art that a controller can have memory, a data storage or a non-transitory machine readable medium to store instruction for a machine or system to execute1, In order to easily change control parameters and executable instruction for the machine or system.

Regarding claim 19, the modification of Denney and Hongu discloses substantially all features set forth in claim 17, including the limitation of “the instruction are to cause the control circuit to select the run-in wire speed” in claim 19, however Denney does not disclose the instructions are to cause the control circuit to select the run-in wire speed based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed.
However, Hongu discloses select the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11) based on a proportional relationship between the temperature (refer to “cooled” and “red hot” wire tip in Col 2 line 12-27) of the electrode wire and the run-in wire speed (refer to “first, second or third welding wire feed quantity” in Col 1 line 56- Col 2 line 11). (Examiner note: since such limitation of “based on” is inherently having some kind proportional relationship between the temperature of the electrode wire and the run-in wire speed, even if it is a 1 to 1 ration relationship it is still on type of “a proportional relationship”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the motor controller is configured to select the run-in wire speed based on a proportional relationship between the temperature of the electrode wire and the run-in wire speed, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

	Regarding claim 20, the modification of Denney and Hongu discloses substantially all features set forth in claim 17, including the limitation of “the instruction are to cause the control circuit to select the run-in wire speed”, however, Denney does not disclose 
	Hongu discloses determining an elapsed time following an end of a weld, the temperature being based on the elapsed time according to a time-temperature relationship (Col. 4, lines 5-28: the switching element selecting circuit 14 selects the appropriate model of wire feed rate based on a predetermined elapsed time from welding completion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Denney’s system to include the proportional relationship comprising discrete run-in wire feed speeds corresponding to elapsed time periods following an end of a weld, as taught by Hongu, in order to provides further detail regarding relationship between temperature of the welding wire and wire feed speed to generate a better arc start performance (see Hongu: Col. 2, lines 12-27 and Col. 4, lines 46-52).

Response to Amendment
With respect to the Rejection 112a: the applicant’s amendment filed on February 16th 2021 that overcame the Rejection 112a in the previous office action.

Response to Argument
	Applicant’s argument filed on February 16th 2021 have been fully considered but is moot in view of the new ground(s) of rejection. 
	The modification of Denney and Hongu discloses substantially all features set forth in the newly amended independent claims in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to Hung et al (US2013/0264315A1) Par.0018 cited: “…The control circuitry 30 includes processing circuitry 32 and memory 34. The memory 34 may include volatile or non-volatile memory, such as read only memory (ROM), random access memory (RAM), magnetic storage memory, optical storage memory, or a combination thereof. Furthermore, a variety of control parameters may be stored in the memory 34 along with code configured to provide a specific output …”.